Citation Nr: 1635593	
Decision Date: 09/12/16    Archive Date: 09/20/16

DOCKET NO.  13-17 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD) and polysubstance abuse disorder.


REPRESENTATION

Appellant represented by:  Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

A. Gibson






INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from May 1978 to June 1980.

This appeal to the Board of Veterans' Appeals (Board) is from a June 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

In May 2015, the Board denied this claim.  The Veteran appealed to the U.S. Court of Appeals for Veterans Claims (CAVC), which granted a Joint Motion for Remand (JMR) that vacated the Board's denial because it was based on an inadequate record.  Specifically, medical evidence that was submitted was not made part of the record.  Accordingly, that missing evidence has been associated with the claims file.  It renders the evidence in equipoise as to whether the Veteran's PTSD and polysubstance abuse disorder are related to service.  As discussed in more detail below, the Board is granting service connection for these disabilities.

The Veteran has asserted his acquired psychiatric disability precludes him from obtaining and maintaining substantial gainful employment.  The issue of whether he is entitled to a total disability rating due to individual unemployability (TDIU) is a rating issue that will be dealt with by the regional office, as appropriate.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997) (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).


FINDING OF FACT

In resolving all doubt in the Veteran's favor, the Veteran's PTSD is related to an incident in service, and his polysubstance abuse disorder is secondary to PTSD.




CONCLUSION OF LAW

The criteria for service connection are met for PTSD and for polysubstance abuse.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is granted if it is shown a Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during his active military service.  38 C.F.R. §§ 3.303 (2014).  To establish entitlement to service connection, there must be:  (1) evidence establishing a diagnosed disability at some point since the filing of the claim; (2) evidence establishing the in-service incurrence or aggravation of a relevant disease or injury; and, (3) evidence that there is a relationship between the disease or injury in service and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

To establish entitlement to service connection for PTSD, there must be:  (1) medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125(a), which requires it be diagnosed in accordance with the DSM; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and, (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  

To establish secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and, (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998). 

The Veteran was not diagnosed with any acquired psychiatric disability while still in service.  At his separation examination, he complained of a history of depression and anxiety, which was attributed to occupational stress.  

He asserts that he was a witness to his friend, a fellow soldier, falling from a 75 foot cliff.  Attempts were made to render aid, but the soldier's injuries were severe, and he died.  The Veteran asserts he began having stress and anxiety following this incident, both from the horror of witnessing the accident, but also because he was investigated by law enforcement as a possible suspect for possibly pushing the soldier off the cliff.  Service records confirm this incident occurred, although do not show anything regarding a criminal investigation.  In any event, his stressor is confirmed.

The Veteran was given a VA examination in February 2011.  That examiner opined that the Veteran did not meet the criteria for PTSD, although he did find the Veteran to be preoccupied by his friend's death.  He opined that the Veteran had a long history of chemical abuse that was not related to the death, but that had started as a child.  The examiner opined that the Veteran had an unidentified mood disorder, but that it was not related to service. 

A July 2016 private examiner, who had reviewed the Veteran's voluminous file (over 2500 pages), drafted a very detailed and probative positive opinion.  He opined that the Veteran did meet the criteria for PTSD due to the incident in service, and that the Veteran's symptoms (nightmares and intrusive memories) corresponded to the incident.  He indicated that the Veteran's treating VA psychiatrists also attributed PTSD to the incident in service, which further supported his position.  He further diagnosed schizoaffective disorder and polysubstance abuse.  He opined that, although the Veteran had used substances prior to service, he began to self-medicate following separation from service, increasing the frequency, amount, and variety of substances.  

Without belaboring the point, it is clear that the evidence is now at least in relative equipoise, both as to whether PTSD is related to service, and as to whether polysubstance abuse is related to PTSD.  Accordingly, the benefit of the doubt is triggered and service connection is warranted.


ORDER

Service connection is granted for PTSD and polysubstance abuse disorder.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


